Title: To Benjamin Franklin from James Milne, 19 May 1780
From: Milne, James
To: Franklin, Benjamin


  Sir,
  Paris 19. May 1780. Chez Mr: Gregson Rue Dauphine
I shall be much obliged to you if you will allow me a moment for an audience, and to fix the day when I may present myself to you at Passy.

I have to solicit your attention upon objects which concern America.
I have the honor to be with the most profound respect Sir, Your very humble & very obedient Servant
James Milne
Mr: Franklin à Passy
 
Addressed: A Monsieur / Monsieur Franklin / en son hotel / à Passy.
Notation: Milne Paris 19. May 1780.
